Title: From James Madison to Stephen Van Rensselaer, 11 February 1823
From: Madison, James
To: Van Rensselaer, Stephen


                
                    Dr Sir
                    Montpr. Feby 11. 1823
                
                I have recd. your favor of the 4th. inst. inclosing the address of Mr. Eaton relating to a geological & agricultural survey of the vicinity of the Erie Canal. As far as my judgment extends, his instructions are ably drawn up, & give an adequate scope to the researches & observations most likely to be scientifically and practically useful. In the execution of the task objects not foreseen may doubtless occur to an enlightened observer increasing the stock of information obtained. I wish every success to the Survey which can reward the patriotic bounty of its projector & patron.
                I wish equal success to the proposed Agricultural School, in aid of which you generously offer a pattern Farm. To perfect Agriculture as an Art, it must in the hands of some at least; be a Science also. Such a Farm under a proper cultivation, besides other uses, may serve as a kind of apparatus to the professorship.
                It wd. seem that I have much more credit with some as a farmer than I deserve. I have the zeal of a votary, with very scanty pretensions beyond it.
                
                    J M.
                
            